Citation Nr: 1511573	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  05-06 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to an effective date earlier than August 28, 2009, for the grant of service connection for gastroesophageal reflux disease (GERD).  

6.  Entitlement to initial increases in the staged ratings (of 10 percent prior to August 28, 2009, and 30 percent from August 28, 2009) for gastrointestinal disability.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Michael Eby, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2002, August 2005, September 2009, November 2011, and August 2012 rating decisions by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  

By way of background, the December 2002 rating decision granted service connection for irritable bowel syndrome, rated 10 percent, effective from May 14, 2001.  A January 2011 rating decision granted an earlier effective date of November 4, 1981.  A November 2011 rating decision granted service connection for GERD, associated with the service-connected irritable bowel syndrome, and granted an increased (30 percent) rating, effective August 28, 2009.  As the maximum rating has not been assigned, the Veteran has continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The August 2005 rating decision on appeal denied service connection for a cervical spine disability.  The September 2009 rating decision on appeal denied service connection for a low back disability and a right and left knee disability.  And the August 2012 rating decision on appeal denied entitlement to a TDIU rating.  

In July 2010, the Veteran testified before one of the undersigned Veterans Law Judges (VLJ) a video conference hearing; a transcript of the hearing is associated with the claims file.  

In September 2010, the Board remanded these matters for additional development.  

In January 2013, the Veteran testified before another of the undersigned VLJ at a video conference hearing; a transcript of the hearing is associated with the claims file.  

In July 2013, the Board remanded these matters for additional development.  

In March 2014, the Veteran testified before the remaining undersigned VLJ at a video conference hearing; a transcript of the hearing is associated with the claims file.  

The Board notes that the July 2013 Board decision remanded the matters of entitlement to service connection for distal esophagitis, peptic duodenitis, and gastritis.  A December 2013 rating decision granted service connection for these disabilities, associated with the Veteran's service-connected IBS and GERD, effective April 29, 2011.  The Veteran's disability has been recharacterized as gastrointestinal disability.  

Finally, the Board notes that it finds it peculiar that the Veteran has been granted service connection for his gastrointestinal disability, effective November 4, 1981.  Notably, the Veteran was separated from service on October 30, 1981, and filed a claim for service connection for a stomach disability on November 4, 1981, within a year of separation from service.  The effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2)(i) (2014).  The RO is directed to address this matter, and make the appropriate changes where necessary, including the effective date of the award of benefits herein.  

The issues of service connection for a cervical spine disability, a low back disability, a right and left knee disability, and initial increased ratings for gastrointestinal disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's November 4, 1981 claim for entitlement for a stomach disability reasonably raises the issue of service connection for GERD.  

2.  In an October 1982 rating decision, the RO denied the Veteran's claim of service connection for a stomach disability; he was not provided notice of the October 1982 rating decision.  


CONCLUSION OF LAW

1.  The criteria for an effective date of November 4, 1981, for the grant of entitlement to service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Regarding the earlier effective date claim, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary regarding this matter.  

B. Analysis

The Veteran seeks a grant of service connection for his GERD from November 4, 1981, the date of his original claim for service connection for a stomach disability.  

The effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

In this case, the Veteran initially filed a claim of entitlement to service connection for a stomach disability that VA received on November 4, 1981.  This constituted a claim for entitlement to service connection for GERD because the Veteran identified the symptoms, a diagnosis was of record during the pendency of the claim, and the RO actually adjudicated the issue in a rating decision in an October 1982 rating decision.  

First, when a claimant makes a claim, he is seeking service connection for his identified symptoms regardless of the label or diagnosis that he, as a layperson, attaches to those symptoms.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007) (veterans are not subject to a strict pleading standard).  Here, the Veteran's identification various stomach symptomatology raised consideration of GERD.  

Second, VA treatment records include an August 2011 VA stomach examination report wherein the Veteran's various stomach symptomatology during and since service was found to be related to his GERD.  Specifically, the examiner stated that "[a]lthough the veteran's stomach condition in service was deemed acute and transitory, with no residuals shown at discharge, after discharge, he continued to have these same symptoms he was treated for in service . . ."  

Third, the RO actually considered and denied the issue of entitlement to service connection for GERD in its rating decision issued in October 1982.  Although the RO did not enumerate the issue of service connection for GERD, it rejected service connection because it found that the stomach condition in service was acute and transitory with no residuals shown at discharge.  As the United States Court of Appeals for Veterans Claims (Court) has held, "an RO decision may constitute an adjudication of a claim where the RO decision addresses the claim in a manner sufficient for a claimant to deduce that the claim was adjudicated."  See Ingram, 21 Vet. App. at 247 (citing Deshotel v. Nicholson, 457 F.3d 1258, 1259-61 (Fed. Cir. 2006).  Here, the RO's decision is sufficient to show that the issue of entitlement to service connection for GERD was considered and denied.  

Having established that a claim for entitlement to service connection for GERD was considered and denied, the next inquiry is whether that decision became final.  The Board finds, and the RO concedes, that the decision did not become final.  See January 2011 rating decision.  As the RO acknowledged in the January 2011 rating decision, there is no evidence that the Veteran received notice of the October 1982 rating decision, and, accordingly, the October 1982 is not final.  

Finally, the Board finds that November 4, 1981, the date of the Veteran's claim, is the effective date from which it can be determined that his GERD had its onset in service.  38 C.F.R. § 3.400(b)(2).  As discussed above, the claim has been pending since that date.  Further, the Veteran competently and credibly reported experiencing the same symptoms during and since service consistent with GERD, including heartburn and regurgitation.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 533 (32nd ed. 2013).  Consequently, an effective date of November 4, 1981, is warranted for the grant of service connection for GERD.  
ORDER

Subject to law and regulations governing the effective date of an award of monetary compensation, an effective date of November 4, 1981, for service connection for gastroesophageal reflux disease is granted.  


REMAND

In light of the Board's decision to grant an earlier November 4, 1981, effective date for the award of service connection for GERD, remand is required of the Veteran's appeal seeking higher initial disability ratings for gastrointestinal disability for consideration of the merits of the claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  This is because the RO has not assessed all relevant evidence, considered all relevant laws and regulations or properly assessed the scope of the Veteran's claim for higher initial ratings in the first instance.  Consideration of these matters at the present time would require evaluation of law and evidence the RO has not already considered, implicating 38 C.F.R. § 20.903(b) (2014).  The Board is therefore without discretion and must remand the Veteran's claim seeking higher initial disability ratings for gastrointestinal disability to the RO to develop, consider and readjudicate the matter, so as to preserve his one review on appeal, as provided by 38 U.S.C.A. § 7104 (West 2014); Hickson, 23 Vet. App. at 399.  

As to the Veteran's claim for service connection for a right and left knee disability, his service treatment records reflect treatment in July 1981 for left knee (posterior) pain, and a diagnosis of muscle strain, and in September 1981 for swelling below the right kneecap.  The Veteran contends that his right and left knee disabilities are the result of forced marching during service which included 15 to 20 miles of marching, 5 to 7 days per week, for a period of over 6 months, while carrying 22 pound sacks.  See March 2014 video conference hearing transcript.  Notably, an April 1981 service treatment record noted the Veteran's complaint of right shin pain after walking 35 kilometers (approximately 22 miles).  The Veteran was afforded a VA examination in January 2012 wherein it was opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as the knee injuries in service were trivial because there was a normal exit examination, he worked in construction until a back injury in July 2000, and 2009 x-rays were normal.  

The Board finds that the January 2012 VA examination is inadequate.  Notably, the examiner made no mention of the post-service treatment records diagnosing the Veteran with bilateral patellar chondromalacia.  In addition, a June 2010 VA report diagnosed bilateral knee osteoarthritis and patellar chondromalacia, and opined that it was more likely than not that the condition experienced now was related to the trauma sustained in the military.  Accordingly, the Board finds that the Veteran should be provided a new VA examination to determine the nature and etiology of his right and left knee disabilities.  

In regards to the claims of service connection for a cervical spine and low back disability, the Veteran's service treatment records show that in March 1981, he was entering a vehicle and hit the top of his head on the door, fell backwards into the tailgate of a second vehicle, hitting with the base of his neck.  On physical examination, there was decreased range of motion and pain at the base of the neck.  The diagnosis was contusions cervical area; x-rays revealed no significant cervical spine abnormality.  In August 1981, the Veteran complained of pain in his back, relating he felt something give way while lifting a generator.  On physical examination, there was tender right paravertebral muscle spasm; the diagnosis was lumbosacral strain.  Post-service evidence shows that the Veteran sustained a work-related injury in July 2000, and subsequently complained of low back and neck pain.  September 2000 x-rays of the low back were noted to be essentially normal, and he was diagnosed with cervical and lumbar strain.  October 2000 MRI of the cervical spine revealed disc bulges at C3-C4, C4-C5, and C5-C6.  The Veteran also suffered intercurrent motor vehicle accidents in February 2003 and June 2006.  

The Veteran was provided a November 2010 VA spine examination in which he was diagnosed with degenerative disc disease and degenerative joint disease of the cervical spine.  It was opined that the Veteran's spine condition was not caused by or a result of a minor cervical spine incident during service, finding that the Veteran's cervical spine disability was recent in origin, noting normal x-rays in 2004.  Notably, the examiner made no mention of the abnormal MRI in October 2000 noted above.  The Veteran was provided another VA back examination in January 2012.  He was diagnosed with disc bulges of the lumbar spine with spinal stenosis at L3-L4, L4-L5, L5-S1 since 2009.  It was noted that the Veteran was injured on the job in 2000 and diagnosed with degenerative joint disease of the lumbar spine.  The examiner opined that it was less likely than not the claimed condition was incurred in or caused by the claimed in-service injury, event, or illness as the injury in service was trivial because the separation examination was normal, and post-service he was able to work in construction until a work-related injury.  

The Board finds that the November 2010 and January 2012 VA examinations are inadequate.  Notably, the November 2010 examiner made no mention of the cervical spine abnormal MRI in October 2000 noted above.  In addition, while the January 2012 examiner indicated the date of the diagnosed lumbar spine disability was 2009, the post-service evidence of record reflects a diagnosis of lumbar desiccated discs as early as January 2001.  Accordingly, the Board finds that the Veteran should be provided a new VA examination to determine the nature and etiology of his cervical spine and low back disabilities, to include whether they are related to intercurrent post-service injuries.  

Finally, as the Veteran's claim for a TDIU rating is inextricably intertwined with the claims on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  




Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims file any outstanding VA or private treatment records relating to the Veteran's cervical spine, low back, right and left knee, and gastrointestinal disabilities.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service cervical spine, low back, right and left knee disabilities.  He should be provided an appropriate amount of time to submit this lay evidence.  

3. After associating all outstanding records with the claims file, afford the Veteran an appropriate VA examination(s) to determine the nature, extent, onset and etiology of his cervical spine, low back, right and left knee disabilities.  The claims file should be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disabilities.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's cervical spine, low back, right and left knee disabilities are related to or had their onset during service, to specifically include addressing whether his right and left knee disabilities are related to extensive marching during service, and his low back and cervical spine disabilities are related to the injuries in service (versus intercurrent post-service events/injuries).  

The examiner must provide a detailed rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

4. Then readjudicate the matters remaining on appeal (to include TDIU, as well as increased initial ratings for gastrointestinal disability (to include GERD and IBS) since November 4, 1981).  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
              MICHAEL E. KILCOYNE	J. W. ZISSIMOS
             Veterans Law Judge                                       Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals




	                         __________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


